CONFIDENTIAL LETTER OF INTENT

 

 

June 24, 2019

 

iGambit Inc.
1050 W. Jericho Turnpike, Suite A
Smithtown, New York 11787

 


Attention: John Salerno, Chief Executive Officer   Elisa Luqman, Chief FInancial
Officer, Executive Vice President and General Counsel

 

 

 

Dear Mr. Salerno and Ms. Luqman:

 

This Confidential Letter of Intent (“LOI”) sets forth the principal business
points for the proposed transactions described herein (the “Transactions”)
between Clinigence Holdings, Inc., a Delaware corporation (“Clinigence”), on one
hand, and iGambit Inc., a Delaware corporation (“iGambit”) and John Salerno, the
holder of a majority of the votes eligible to be cast by all stockholders of
iGambit (the “Signing Stockholder”), on the other hand, under which Clinigence
and iGambit will combine and expand their respective businesses.

 

1.Transactions.

 

a.Pre-Merger Promissory Note. Concurrently with the execution and delivery of
this LOI, Clinigence and iGambit are entering into a Promissory Note, in the
form attached hereto as Exhibit A (the “Promissory Note”), pursuant to which
Clinigence shall loan to iGambit $393,092.28 solely to pay off the iGambit
convertible notes set forth in Schedule A attached to the Promissory Note and
any remainder thereof to be utilized as working capital to maintain iGambit’s
operations and public company compliance until the consummation of the Merger
(defined below).

 

b.Pre-Merger iGambit Recapitalization. Immediately prior to the consummation of
the Merger (i) all issued and outstanding Series A Preferred Stock of iGambit
shall be redeemed at $0.001 per share so that the only issued and outstanding
equity securities of iGambit shall be common stock, (ii) any promissory notes
shall be repaid or converted , and (iii) iGambit shall complete a
to-be-mutually-determined reverse stock split such that the only issued and
outstanding equity securities, including outstanding options and warrants, of
iGambit shall be shares of common stock. iGambit shall provide an information
statement to its securityholders with respect to the recapitalization actions
set forth in the prior sentence at least 20 days prior to such actions becoming
effective.

 

c.Merger. Immediately following the completion of the steps set forth in Section
2(b) above, iGambit shall issue newly-issued shares of common stock, on a
fully-diluted pro rata basis, to the equityholders of Clinigence in exchange for
100% of the outstanding equity securities of Clinigence by means of a reverse
triangular merger in which a newly formed wholly owned subsidiary of iGambit
shall merge with and into Clinigence, with Clinigence continuing as the
surviving corporation (the “Merger”). If the closing of the Merger occurs (the
“Closing”), the former Clinigence equityholders shall own 85% of iGambit’s
issued and outstanding common stock and the former iGambit equityholders shall
own 15% of iGambit’s issued and outstanding common stock, in each case on a
fully-diluted, as converted basis as of immediately prior to the Closing
(including options, warrants and other rights to acquire equity securities of
iGambit). To the extent necessary, iGambit shall increase the authorized number
of shares to complete the issuance of shares set forth in the first sentence of
this Section 1(c). In connection with the Merger, all outstanding indebtedness
of iGambit shall be: (i) paid or discharged in full immediately prior to
Closing, (ii) remain outstanding following the Closing, (iii) worked out with
payment plans prior to Closing, and/or (iv) converted to common stock of iGambit
prior to Closing, in each case, as mutually agreed to per the Definitive
Agreements (defined below). Any repurchase rights applicable to shares of
Clinigence common stock prior to the Merger shall remain in effect after the
Closing, and shall become rights to repurchase the shares of iGambit common
stock issued in exchange for such shares of Clinigence common stock.

 



 1 

 

 

 

d.Change of Name and Ticker Symbol. Following the Closing, iGambit shall change
its name to Clinigence Holdings, Inc. (“Clinigence Holdings”) and apply for the
Financial Industry Regulatory Authority (“FINRA”) to change its ticker symbol,
and Clinigence shall change its name to Clinigence, Inc.

 

2.Corporate Governance.

 

a.Board. Following the Closing, the board of directors of Clinigence Holdings
shall consist of the following individuals: Warren Hosseinion (chairman), Kobi
Margolin, Larry Schimmel, Martin Breslin, Mitch Creem, Mark Fawcett, David
Meiri, John Waters and Elisa Luqman. The Signing Stockholder shall be an
observer to the Board. Each director shall enter into mutually agreeable
director and indemnification agreements with Clinigence Holdings, and Clinigence
Holdings shall obtain D&O insurance acceptable to the directors.

 

b.Officers. Following the Closing, the following individuals shall hold the
following officer positions of Clinigence Holdings: Kobi Margolin – Chief
Executive Officer, Elisa Luqman – Chief Financial Officer and General Counsel,
Larry Schimmel – Chief Medical Officer. Each officer shall enter into mutually
agreeable officer and indemnification agreements with Clinigence Holdings.

 

c.HealthDatix. Following the Closing, Clinigence Holdings shall retain the
entire HealthDatix team, consisting of the following people: Jerry Robinson,
Mary Jane Robinson, Kathleen Shepherd and Mario Arnaoutoglou-Andreou, for a
period of at least two (2) years.

 

d.Compensation. Following the Closing, Elisa Luqman shall enter into a mutually
agreeable employment arrangement with Clinigence Holdings. Clinigence Holdings
shall establish an equity incentive plan or similar incentive plan adopted by
the Board.

 



 2 

 

 

3.Definitive Agreements. Clinigence counsel shall prepare a draft merger
agreement (such merger agreement and any other definitive agreements, the
“Definitive Agreements”) containing representations, warranties, closing
conditions customary for transactions similar to the proposed Transactions. The
Closing shall occur as soon as reasonably practical. The Signing Stockholder and
other iGambit control persons reasonably requested by Clinigence shall
irrevocably agree to vote for the Merger and not tender shares to an alternative
proposal as long as the Definitive Agreements remain in effect. The Signing
Stockholder shall also provide representations and warranties relating to his
equity ownership of iGambit and those representations and warranties set forth
in the below Section 4 with respect to iGambit.

 

4.Representations and Warranties. The Definitive Agreements shall contain
customary representations and warranties by the parties, including but not
limited to: (a) organization, qualification and corporate power, (b)
noncontravention, (c) capitalization (including that all equity issuances by
iGambit or Clinigence, as applicable, and equity rights granted by iGambit or
Clinigence, as applicable, have been duly authorized by iGambit or Clinigence,
as applicable), (d) broker’s fees, (e) title to assets, (f) subsidiaries, (g)
financial statements, (h) undisclosed liabilities, (i) legal compliance, (j)
real property, (k) tangible assets, (l) employees and employee benefits, (o)
guaranties, (p) certain business practices, (q) parachute payments, (r)
environmental, health and safety, (s) tax matters, (t) intellectual property,
(u) notes and accounts receivable, (v) litigation, (w) affiliate transactions,
(x) required consents, and (y) ownership of shares.

 

5.Conditions to Closing. The Definitive Agreements shall contain customary
closing conditions, including but not limited to:

 

a.Accuracy and completeness of representations and warranties at signing and
Closing in all material respects (or, if qualified by materiality or material
adverse effect, in all respects).

 

b.Performance of covenants.

 

c.Absence of action challenging or prohibiting the transaction.

 

d.No material adverse effect will have occurred.

 

e.All material third-party consents, permits, licenses and other approvals
identified in due diligence will have been obtained.

 

f.Requisite corporate approval of iGambit and Clinigence of all transaction
documents.

 

g.iGambit will be OTCQB qualified and its securities will be DTC eligible.

 



 3 

 

 

h.iGambit will have filed all forms, reports, statements and documents required
to be filed by it with the Securities and Exchange Commission, including
information required pursuant to Rule 14f-1 of the Securities and Exchange Act
regarding the Transactions.

 

i.The parties will have prepared a draft 8-K in a form reasonably satisfactory
to Clinigence, to be filed immediately following Closing.

 

j.iGambit will have provided required notice to FINRA of the Pre-Merger
Recapitalization, as set forth in Section 1(b) above and the Merger, and
obtained all required FINRA approvals related to the Transactions.

 

k.The Pre-Merger Recapitalization and satisfaction of iGambit debt, as set forth
in Section 1(b) above, will have been completed in a manner satisfactory to
Clinigence.

 

l.The audit of Clinigence will have been completed.

 

m.iGambit will have obtained a satisfactory fairness opinion.

 

n.Clinigence will have completed two (2) years of audited financial statements.

 

6.No-Shop. For 60 days after the date that this LOI becomes effective (the
“No-Shop Period”), neither iGambit nor any of its officers, directors,
representatives, advisors, investment bankers, agents or affiliates nor the
Signing Stockholder shall, directly or indirectly, (a) solicit, negotiate,
initiate or encourage submission of any proposal to enter into an Alternative
Transaction (as defined below), (b) enter into any agreement with respect to an
Alternative Transaction, (c) participate in any discussions or negotiations that
may reasonably be expected to lead to an Alternative Transaction, or (d) furnish
any information to any person to facilitate the making of an Alternative
Transaction, or permit any person under its control to do any of the foregoing.
An “Alternative Transaction” shall mean a transaction in which (i) a person or
group acquires, directly or indirectly, securities representing 20% or more of
the voting power of iGambit’s outstanding securities, or properties or assets
constituting 20% or more of the consolidated assets of iGambit and its
subsidiaries or (ii) (A) iGambit issues securities representing 20% or more of
its total voting power, including in the case of (i) and (ii) by way of merger
or other business combination with iGambit or any of its subsidiaries or (B)
iGambit engages in a merger or other business combination such that the holders
of voting securities of iGambit immediately prior to the transaction do not own
more than 80% of the voting power of securities of the resulting entity. During
the No-Shop Period, the Signing Stockholder shall continue to operate iGambit
and its business in good faith and in the ordinary course of business consistent
with past practice and the Signing Stockholder and iGambit shall provide
Clinigence with written notice within 24 hours of receipt by the Signing
Stockholder, iGambit or any of their representatives of any offer, inquiry or
request for information relating to any potential proposal to acquire the assets
or equity of iGambit.

 



 4 

 

 

7.Termination Fee. In the event that either iGambit or Clinigence terminates
this LOI prior to the Expiration Date (defined below) for any reason other than
Cause (defined below), such terminating party shall promptly (and in any event
within two business days) following such termination pay $25,000 (the
“Termination Fee”) to the non-terminating party. “Cause” shall mean (i) a
material breach by the non-terminating party of the terms of the LOI that, if
curable, has not been cured within 10 days after the non-terminating party has
received notice from the terminating party of such breach, (ii) discovery by the
terminating party during pre-Merger diligence of information regarding the
non-terminating party that would reasonably have a material adverse effect on
the Transactions, or (iii) fraud, gross negligence or willful misconduct by the
non-terminating party. The parties hereto acknowledge that (i) the agreements
contained in this Section 7 are an integral part of the transactions
contemplated by this LOI, (ii) the Termination Fee is not a penalty, but is
liquidated damages, in a reasonable amount that will compensate the
non-terminating party in the circumstances in which the Termination Fee is
payable for the efforts and resources expended and opportunities foregone while
negotiating the Transaction and in reliance on this LOI and on the expectation
of the consummation of the Transactions, which amount would otherwise be
impossible to calculate with precision, and (iii) without these agreements, the
parties would not enter into this LOI.

 

8.Confidentiality. The parties agree that this LOI and its provisions are
subject to that certain Master Mutual Non-Disclosure Agreement, dated May 31,
2019, by and between Clinigence and iGambit (the “NDA”).

 

9.Expenses. iGambit and Clinigence shall each bear their own respective
transaction expenses, including fees and expenses of legal counsel, investment
bankers and other advisors, incurred in connection with the proposed
Transactions.

 

10.Expiration: This LOI will expire at the close of business at 5:00 pm EDT on
June 24, 2019 (the “Expiration Date”), unless executed by iGambit and the
Signing Stockholder, and delivered to Clinigence prior to that time.

 

11.Entire Agreement. This LOI, together with the Promissory Note and the NDA,
and any documents, instruments and certificates explicitly referred to herein
and therein, constitutes the entire agreement among the parties with respect to
the subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, with respect thereto, including that certain Confidential
Nonbinding Indication of Interest, dated as of May 30, 2019, by and between
iGambit and Clinigence. There are no restrictions, promises, warranties,
covenants, or undertakings, other than those expressly provided for herein and
therein.

 

12.Governing Law and Jurisdiction. This LOI is to be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
any choice of law rule that shall cause the application of the laws of any
jurisdiction other than the laws of the State of Delaware to the rights and
duties of the parties.

 



 5 

 

  

13.Binding Effect. This LOI constitutes a binding agreement between iGambit,
Clinigence and the Signing Stockholder solely with respect to Section 1(a)
(Pre-Merger Promissory Note), the second sentence of Section 1(c) (Merger),
Section 6 (No-Shop), Section 7 (Termination Fee), Section 8 (Confidentiality),
Section 9 (Expenses), Section 10 (Expiration), Section 11 (Entire Agreement),
Section 12 (Governing Law and Jurisdiction) and this Section 13 (No Binding
Effect); but otherwise does not constitute a binding agreement or offer by any
party hereto or any of its affiliates to consummate the Transactions, or enter
into any Definitive Agreement. Except for the Promissory Note, no contract,
agreement, obligation, commitment or liability with respect to the proposed
Transactions or any other transaction shall exist or be deemed to exist by
virtue of this LOI, any other written or oral expression with respect to the
proposed Transactions or otherwise, unless and until the parties have completed
negotiations and obtained corporate approvals for, and have executed and
delivered, the Definitive Agreements. For the purposes of this LOI, the term
“Definitive Agreements” shall not include any written or oral acceptance of any
offer or bid, any term sheet or any letter of intent or other written expression
of Clinigence’s or iGambit’s intentions to negotiate or enter into a definitive
merger agreement.

 

(Signatures on the following the page)



 6 

 

 

If you are in agreement with the terms set forth above and desire to proceed
with the proposed Merger on that basis, please sign this LOI in the space
provided below and return a fully executed copy by email to
kobi.margolin@clinigence.com.

 

Sincerely,

 

 

CLINIGENCE HOLDINGS, INC.       By: /s/ Jacob Margolin  Date: June 24th, 2019
Name: Jacob Margolin   Title: President           By: /s/ Warren Hosseinion
 Date: June 24th, 2019 Name: Warren Hosseinion   Title: Chairman of the Board of
Directors  





 

 

ACCEPTED AND AGREED:

 



IGAMBIT, INC.       By: /s/ John Salerno  Date: June 24th, 2019 Name: John
Salerno   Title: Chief Executive Officer           JOHN SALERNO       /s/ John
Salerno Date: June 24th, 2019 John Salerno  



 



 7 

 

 



Exhibit A

 

Promissory Note

 

Attached

 

